Citation Nr: 1333278	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder and depressive disorder NOS. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005 with service in Iraq from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for adjustment disorder with mildly depressed mood and history of mood disorder and heart palpitations, assigning a 30 percent evaluation effective November 23, 2005.  

The Veteran was scheduled for a Travel Board hearing in October 2009.  She failed to report for this hearing and provided no explanation for her failure to report.  The Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In November 2011, the Board remanded the Veteran's claim of entitlement to an increased initial rating for her psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a new VA examination.  
The matter is once again before the Board.

Subsequent to the Board's remand and December 2011 VA examination, the AMC recharacterized the Veteran's service-connected psychiatric from adjustment disorder with mildly depressed mood and history of mood disorder and heart palpitations to posttraumatic stress disorder (PTSD) and depressive disorder NOS.  Accordingly, the issue on appeal has been recharacterized above.  The Veteran is not prejudiced by this recharacterization.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.



REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claim for an increased initial rating for her psychiatric disorder.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

The Board's review of the newly associated VA treatment records and December 2011 VA examination report reveals that the Veteran was hospitalized at Huntsville Hospital in August 2011 for depression and suicidal ideation.  Her VA healthcare providers placed her on high risk for suicide following this hospitalization.  See September 2011 treatment note.  However, the AMC did not solicit a release of information for these records from the Veteran or otherwise attempt to obtain these potentially relevant private treatment records.  As these records may provide information on the Veteran's psychiatric symptomatology during the appeals period, a remand to attempt to obtain these records is necessary.

Additionally, a September 2011 VA treatment record indicates that the Veteran described a 2009 suicide attempt wherein she drove her car into a ravine.  It is unclear whether she received any private medical or psychiatric treatment related to this incident.  On remand, she should also be asked to provide a release of information for any private treatment records relating to this incident.

Finally, the claims file reflects that the Veteran receives psychiatric treatment through the Birmingham VA Medical Center (VAMC).  The claims file only includes outpatient and inpatient treatment records from that provider dated up to November 2011.  Any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask her to provide a signed release of information for treatment records from the Huntsville Hospital for inpatient psychiatric treatment received in August and September 2011, as well as any other facilities or treatment providers that are relevant to her claim.  She should be specifically asked about any outstanding treatment records relating to her 2009 suicide attempt/MVA.  If the Veteran returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

2.  Obtain VA clinical records pertaining to the Veteran's acquired psychiatric disorder from the Birmingham VAMC (or any other VA facility) for the period from September 2011 to the present.

3.  After completing the above action and any other development as may result from the action taken above (e.g., a new examination), the claim of entitlement to an increased initial rating for PTSD and depressive disorder NOS should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


